Citation Nr: 1146108	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1991 to October 1997, and from October 2000 to January 2001.  He also served in the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was previously before the Board in May 2010, it was remanded for additional development.  It has since returned to the Board for further appellate action.

In a December 2007 statement, the Veteran requested a Board video conference hearing.  A November 2010 communication between the RO and the Board Video Conference Unit reflects that the Veteran's representative had indicated that the Veteran would make a written request to withdraw the hearing, but to date statement had been received.  In November 2011, the Veteran was sent a letter asking him to indicate if he still desired a hearing.  The Veteran was notified that if no response was received, his request would be deemed withdrawn.  To date, no response has been received.  Given the foregoing, the Board considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (2011).

As a final preliminary matter, the Board notes that in August 2011 Informal Hearing Presentation,  the Veteran's representative raised the issue of reopening previously denied claims for service connection for tinea pedis, chronic sinusitis and rhinitis, and low back pain. The claims file reflects that these claims to reopen have not been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action




FINDING OF FACT

While the Veteran has a current right shoulder disability; no right shoulder injury, complaint or finding pertinent to the right shoulder was documented in service; his assertions of continuity of right shoulder symptoms since service are not deemed credible; and there is no competent evidence or opinion even suggesting that there exists a medical nexus between current right shoulder disability and his military service, to include any injury therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right shoulder injury are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R.           § 3.159 then in effect).  In addition, a July 2006 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the June 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence associated with the claims file consists of service treatment and personnel records (including records from his period of service in the Air Force Reserves), VA and private treatment records, and the reports of a June 2010 VA examination. Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and family members, on his behalf. The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

The Board acknowledges that the June 2010 VA examiner was unable to make a determination as to whether the Veteran's current right shoulder disability is related to service without resorting to speculation.  The Board finds, however, that the examination was adequate because, as shown below, it was based upon consideration of the Veteran's prior medical history, his lay assertions, and a complete review of the record, and the examiner clearly stated the reasons behind her inability to make a determination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

In this case, the Veteran contends that he is entitled to service connection for residuals of a right shoulder injury, as he believe that he initially injured his right shoulder disability while in Kuwait in 1997 while lifting heavy objects over his head.  He indicated that he saw a field hospital doctor for treatment and quit doing strenuous duty until he thought it had healed, but the pain recurred from time to time and continues today.  

The Veteran's service treatment records from his first period of active duty service from December 1991 to October 1997 do not reflect any complaint, treatment, or diagnosis of a right shoulder disability.  An October 1995 report notes a complaint of right-sided upper back pain, secondary to playing football.  Thoracic paravertebral strain was indicated.  Most notably, medical records from 1997 do not document any complaints of a right shoulder disability, the alleged onset of disability.  A July 1997 deployment interview questionnaire notes that the Veteran was deployed to Kuwait from March 1997 to June 1997.  He described his current health as excellent.  He indicated that he was taking Tylenol, but listed no other medication or treatment, and denied having any condition that limited his ability to perform his military job or any other medical problem.  An August 1997 report notes complaints of allergic rhinitis, right knee pain, and tinea pedis, while dental records dated in October 1997 note a history of arthritis in the right hand.   A right shoulder disability was not indicated.  An x-ray report from October 1997 reflects complaints of right hand and recurring frontal headaches, but not the right shoulder.  

Following the Veteran's first period of active duty service, a September 1998 VA examination reflects complaints of bilateral knee pain, fracture of the right hand, persistent back pain, sinus problems, and chronic fungal infections of the feet.  He did not complain of a right shoulder disability, and there were no findings pertinent to the right shoulder on examination.

On VA examination in October 1998, the Veteran reported right hand trauma and laceration of the right wrist.  A right shoulder disability was not discussed or diagnosed.  

An October 1998 report from the White-Wilson Medical Center notes a right wrist disability, but with no involvement of the arm more proximally.  He reported some minor stiffness in the neck.  

Subsequent to the Veteran's second period of active duty from October 2000 to January 2001, private medical records dated in July 2001 note that the Veteran was involved in a motor vehicle accident.  It was noted that the Veteran complained of right shoulder pain.  An October 2001 therapy report notes that the right shoulder pain was gone.

An April 2003 Air Force Reserve enlistment examination does not list any problems with respect to the right arm or shoulder.   

A September 2003 right shoulder MRI reports reflects and impression of capsular hypertrophy at the acromioclavicular joint, likely indicating early degenerative change, scant fluid within the subacromial/subdeltoid bursa, likely indicating a mild bursitis, and degenerative tendinosis of the supraspinatus tendon, which had not progressed to a tear.

A May 2004 statement from the Veteran's mother indicated that she had heard the Veteran's complaints of shoulder pain since his return home from Kuwait in 1997, and that he was diagnosed with tendonitis, arthritis, and bursitis a few years later.  

An August 2005 notarized statement from the Veteran's brother reflects that he recalled that his brother returned home from deployment in Kuwait with an injured right shoulder.  He indicated that the Veteran mentioned to him that he hurt it digging in Kuwait.

A March 2009 VA outpatient treatment report notes that the Veteran presented with a chief compliant of chronic neck and shoulder pain.  The Veteran reported that he initially injured his right shoulder in 1997 in Kuwait, when he suffered from a torn rotator cuff.  A diagnosis of prior history of right rotator cuff tear was indicated.

On VA examination in June 2010, the Veteran indicated that the onset of his right shoulder pain was in May or June of 1997, when he was stationed in Kuwait.  He reported that he was hammering posts and then was lifting.  He indicated that he went to a military field hospital doctor in Kuwait, and was given Tylenol.  He indicated that his right shoulder had been bothering him since the initial injury. After a physical examination of the Veteran, including range of motion testing, a diagnosis of arthritis of the right acromioclavicular joint, bursitis, and degenerative tendinosis of the supraspinatous tendon of the right shoulder was assigned.  

With respect to whether the Veteran's right shoulder disability is related to service, the examiner indicated that she could not resolve this issue without resort to mere speculation.  She noted that although the Veteran gave a consistent history of right shoulder injury in 1997, a thorough review of the medical records shows no complaints or treatment for a the right shoulder in 1997, and dental treatment records from October 1997 fail to shown treatment for the right shoulder in his medical history.  The examiner also noted that the Veteran did not claim service connection for a right shoulder disability when he first filed claims in October 1997.
Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right shoulder disability must be denied.

The foregoing evidence establishes that the Veteran has a current right shoulder disability, recently diagnosed as arthritis of the right acromioclavicular joint, bursitis, and degenerative tendinosis of the supraspinatous tendon of the right shoulder.  However, the evidence does not support a finding that such disability is medically related to service.

In this case, the Veteran has alleged that he initially injured his right shoulder in Kuwait in 1997, and that he has experienced right shoulder symptoms since this initial injury. The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, such as his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, although he is certainly competent to report such continuity of symptoms, the Board finds his account is not consistent with the remainder of the evidence of record and thus to be of no probative value.

As noted above, the Veteran's service treatment records contain no complaints of or treatment for a right shoulder disability, and in particular, there are no complaints documented in 1997, the alleged date of onset.  A medical questionnaire completed after the Veteran's deployment to Kuwait does not reflect any complaints related to the right shoulder.  Available medical records dated in 1998 after the Veteran's discharge from his first period of active duty service also do not discuss a right shoulder injury.   Furthermore, the earliest post-service treatment record associated with the claims file documenting a right shoulder disability is a July 2001 private medical report reflecting treatment for right shoulder pain only after a motor vehicle accident.

In addition, a diagnosis of degenerative arthritis was not indicated until September 2003 -over 2 years after the Veteran's discharge from his second period of active duty service in January 2001.  Thus, the diagnosis of arthritis is well outside the period for establishing service connection on a presumptive basis.

Moreover, while the Veteran now contends that his symptoms of right shoulder pain have existed since the initial injury in service and have continued since that time, the Board emphasizes that when the Veteran filed his initial claim for VA benefits in November 1997-after his first period of active duty service and after the alleged injury in 1997-he did not file a claim for service connection for a right shoulder disability.  

The Board further notes that the VA examination report of June 2010 also weighs against the claim, in that the examiner indicated that any attempt to relate the claimed disability to service would be speculative.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner explained that, given the lack of documentation of an in-service injury, it was not possible to comment on a relationship between the two without resort to speculation; in arriving at that determination the examiner had ample procurable and assembled data in the form of the Veteran's VA claims files. 

The Board further notes that none of the medical records reflecting a current right shoulder disability includes any medical opinion or comment-outside of the Veteran's own reported history-even suggesting that there exists a medical nexus between the Veteran's current right shoulder disability and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

Furthermore, as regards any direct assertions of Veteran, his family members and his representative that the Veteran's right shoulder disability is related to service, no such assertions alone, provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of the Veteran's right shoulder disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  As the Veteran, his family members, and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render an opinion as to etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 



ORDER

Service connection for residuals of a right shoulder injury is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


